Citation Nr: 1811741	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of pneumonia, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March through April of 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's testimony was received during a July 2016 Travel Board hearing.  A transcript of that testimony is associated with the record.

The issue on appeal has been remanded previously by the Board, more recently in August 2017, for additional development.  That development has been performed and the matter now returns to the Board for de novo review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has asthma that was neither incurred during his active duty service nor caused by or resulted from an in-service injury or illness, to include in-service pneumonia and mold exposure.


CONCLUSION OF LAW

The criteria for service connection for residuals of pneumonia, claimed as asthma, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran asserts entitlement to service connection for residuals associated with pneumonia, claimed initially as asthma.  In support of his claim, he states in his claims submissions that he was treated for pneumonia in March 1974 during basic training at Parris Island, South Carolina.  Specifically, he recalls that he was made to stand outside during inclement weather and that he subsequently developed symptoms of coughing and wheezing that was diagnosed and treated as pneumonia.  He asserts that he has had ongoing coughing and breathing symptoms since that in-service event.  Alternatively, the Veteran also suggests that he had mold exposure during service and that his current problems are related to that exposure.

The Veteran's assertions are supported in the record by lay statements received from his friends, who assert that the Veteran did not have breathing problems prior to service but that he began demonstrating such problems after he returned home.

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b) (2017).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. §  3.303 (b) (2017).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113 (b) (2012); 38 C.F.R. § 3.303 (d) (2017); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d) (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2017).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2012).

Turning to the evidence, the Veteran's service treatment records corroborate that the Veteran was treated in March 1974 for coughing, wheezing, sore throat, postnasal drip, and redness in his throat.  Pneumonia was diagnosed and the Veteran was transferred to the Naval Hospital in Beaufort, South Carolina.  Corresponding hospital records show that chest x-rays were positive for bibasilar pulmonary infiltrates.  Probable viral pneumonitis was diagnosed.  The records show that the Veteran demonstrated decreased fever and gradual clearing of his cough over the course of his hospitalization.  He was eventually discharged from care after nine days, at which time he was released to return to light duty with a resumption of full duties during the following week.

Records for subsequent in-service treatment reflect no further complaints of any breathing problems, coughing, wheezing, or other signs of ongoing respiratory or pulmonary problems.  Notably, service personnel records show that the Veteran was given an early discharge from service due to poor performance caused by the Veteran's apathy and mental inaptitude.  A Notice of Recommendation of Discharge mentions that the Veteran was often surly and disrespectful and required constant supervision.  An April 1974 letter from the Veteran's supervising officer to the Veteran's mother informs that the Veteran was being separated from service because of his inability to "adjust to the stress of Marine Corps life."  The letter reassures the Veteran's mother that the Veteran was in good health and not in need of medical care.  An April 1974 service treatment record notes that a recent medical examination revealed no defects and that he was physically qualified for separation from service.

Somewhat contrary to the lay assertions concerning continuity raised by the Veteran and his friends, the post-service treatment records show that the Veteran began treating for shortness of breath, coughing, and wheezing at Wilson Medical Center in March 2005.  Notably, those records show that the Veteran had been smoking up to a half a pack of cigarettes a day since 1970.  During treatment in February 2006, he reported that he was exposed to dust in his occupation as a janitor.  Although chronic obstructive pulmonary disease was diagnosed in March 2006, subsequent chest x-rays conducted in August 2006 showed no evidence of active pulmonary disease.  Subsequent treatment records reflect a continuing asthma diagnosis with periodic exacerbations and asthmatic bronchitis.  The records express no opinions concerning the cause or origin of the Veteran's asthma.

Records for VA treatment received by the Veteran since September 2010 also document ongoing asthma diagnoses.  During VA treatment in November 2011, the Veteran reported that he had been having chronic asthma since 1974 and stated that he simply did not treat his condition through the 1970s and 1980s.  The attending VA physician remarked that he was unable to state with certainty whether the Veteran's asthma and obstructive lung disease are related to his in-service pneumonia in 1974.  Ultimately, he seems to conclude that it is of low probability that such an etiological relationship exists.

Notably, the private and VA treatment records note that the Veteran continued to use tobacco.  He received counseling for smoking during treatment at Wilson Medical Center in May 2016.

Concurrent with the treatment outlined above, the Veteran underwent a VA examination in May 2011.  At that time, he continued to report that he had been having asthma and respiratory problems since March 1974 and that he was having weekly asthma attacks.  A physical examination of the Veteran's chest and lungs was normal.  Although the examiner attempted to administer a pulmonary function test, the Veteran demonstrated poor effort and was non-compliant with the test.  The examiner stated that, given the Veteran's refusal to participate in the pulmonary function tests he was unable to provide a diagnosis.

Pursuant to the Board's remand, the Veteran underwent a new VA examination for his asthma in March 2017.  The Veteran continued to report to the examiner that he had been having respiratory problems since service.  Chest x-rays were once again normal.  Pulmonary function tests were consistent with asthma.  Based on a review of the claims file and the Veteran's history, the examiner opined that it is less likely than not that the Veteran's asthma was incurred during or caused by his active duty service.  In that regard, the examiner notes that the Veteran was hospitalized during service for fever and cough and that a physical examination at that time revealed inspiratory and expiratory rhonchi, wheezing, bibasilar inspiratory rales, and bibasilar pulmonary infiltrates that were shown on chest x-rays.  Nonetheless, the examiner observes, the Veteran's separation physical determined that the Veteran was physically qualified for separation from service.  Also, the examiner notes, post-service treatment records from Wilson Medical Center show that the Veteran began receiving treatment for asthma in 2005, approximately 31 years after he was separated from service.  Based on similar rationale, the examiner adds in a September 2017 addendum that it is less likely than not that the Veteran's current asthma condition was caused by or resulted from the Veteran's pneumonia in March 1974 or that it was caused by or resulted from in-service mold exposure.

Certainly, the Veteran and his friends are competent to report their observations concerning the onset, duration, and severity of the Veteran's respiratory symptoms.  Nonetheless, the Board finds that the lay assertions reporting continuity of the Veteran's symptoms carry grave credibility concerns.  In that regard, the lay statements are contradicted by the separation documents in the Veteran's service department records which show that the Veteran was in "good health" at the time of his separation.  Indeed, and as noted above, the service treatment records reflect that the Veteran did not have any ongoing in-service respiratory complaints after his initial treatment and hospitalization for pneumonia in April 1974.  In conjunction with the same, the post-service records do not show any treatment for respiratory complaints until 2005, approximately 31 years after the Veteran was separated from service.  Considered together, the foregoing evidence shows that the Veteran's in-service pneumonia likely resolved during his hospitalization and that the Veteran was not having any ongoing respiratory problems when he was separated from service.  The Board is inclined to assign greater probative weight to the information in the service department records than it does to the lay assertions in the record and concludes that the weight of the evidence does not establish chronicity or continuity of symptoms that date back to the Veteran's service.

To the extent that the Veteran has suggested that an etiological relationship exists between his asthma and his active duty service, the Board is also not inclined to assign any probative weight to those assertions.  The question of whether a relationship exists between asthma and a single instance of pneumonia that occurred 31 years before is a complex one that requires the application of learned medical principles to facts unique to the Veteran's medical history, which includes complicating factors such as smoking and occupational exposure to dust, chemicals, and other hazards.  The Veteran is simply not competent to offer a probative opinion as to whether an etiological relationship exists between his asthma and his active duty service.

In contrast, the findings and conclusions given by the 2017 VA examiner are supported by adequate rationale that is consistent with the findings from physical examination of the Veteran and the other facts and evidence in the record.  For that reason, the Board is persuaded by the negative findings stated by the VA examiner.

The weight of the evidence shows that the Veteran's asthma was not incurred during service, and also, did not result from an in-service injury or illness, to include in-service pneumonia or mold exposure.  The Veteran is not entitled to service connection for residuals of pneumonia, claimed as asthma.


ORDER

Entitlement to service connection for residuals of pneumonia, claimed as asthma, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


